DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-8, 11, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

At step 1, claims 1 and 11 recite a system, comprising a combination of concrete devices, such as an input device, a battery, a processor, and a storage device therefore, is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim recites abstract ideas of obtain a target time according to the user input; determine a remaining demand time according to the target time and an elapsed time after activating timing; obtain a time-to-empty of the battery device; and compare the remaining demand time with the time-to-empty of the battery device, and -18-File: 096456usf 

The limitation of10 determine a remaining demand time according to the target time and an elapsed time after activating timing, under broadest reasonable interpretation, covers the performance of mathematical calculations and mathematical relationships (calculating a remaining time: “the processor 160 may subtract the elapsed time after activating timing from the target time to obtain the remaining demand time.”, [0025]) but for the recitation of generic computer components. 
The limitation of obtain a time-to-empty of the battery device;, under broadest reasonable interpretation, covers the performance of mathematical calculations and mathematical relationships (calculating a time to empty: “calculate the time-to-empty according to the current remaining power and the average discharge current value of the battery device 120.”, [0026]) but for the recitation of generic computer components. 
The limitations of compare the remaining demand time with the time-to-empty of the battery device, under broadest reasonable interpretation, covers the performance of “compare” (by observation and evaluation) the remaining demand time to the time-to-empty to determine which one is greater, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claimed elements precludes the steps from practically being performed in the mind.



If a claim limitation, under its broadest reasonable interpretation covers performance of mathematical calculations and mathematical relationships but for the recitation of the generic computer components then it falls within the Mathematical Concepts grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites an input device, a battery, a storage device and a processor in an electronic device for gathering data about usage time of a computer, displaying the analysis of the results for the computer. (See MPEP 2106.05(a)(II)(iii). Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; )

The system which includes an input device, a battery, a storage device and a processor in an electronic device (computer with generic computer components) is recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (See MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See MPEP 2106.05(h)).

At step 2B, for claims 1 and 11 “obtain a target time according to the user input” do not qualify as “significantly more” is mere data gathering that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mathematical calculations. The user input is therefore insignificant extra-solution activity (see MPEP 2106.05(g)). Similarly, the “visual notification” limitation represents extrasolution activity because it is a mere nominal or tangential additional to the claim, amounting to mere data output (see MPEP 2106.05(g)). Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract ideas. The claims are not patent eligible.

Claims 5-7 and 15-17 covers performance of the limitation of activities that can be performed in the human mind but for the recitation of the generic computer components. If a claim limitation, under its broadest reasonable interpretation covers performance of limitation in the mind but for the recitation of the generic computer components then it falls within the Mental Processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea without being integrated into a practical application without significantly more. The claims are not patent eligible.

Claims 8 and 18 covers performance of the limitation of mathematical calculations and mathematical relationships but for the recitation of the generic computer components. If a claim limitation, under its broadest reasonable interpretation covers performance of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 10-12, 14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20130254773) in view of Tsirkin (US 2020371576).

Regarding claim 1, Kimura teaches

activating timing by the processor to obtain an elapsed time; (Figs. 5 and 6, [0043], “The estimation unit 42 determines the remaining time Td-t until the completion of an execution of the function of the device 20 by subtracting the elapsed time t from the execution time length Td”)
obtaining a target time according to a user input by the processor; ([0023], “The user process 30 is an application program that is being executed by a CPU of the system 100. The user process 30 requests the device access control unit 40 to execute various types of processing. For example, the user process 30 transmits an execution request for requesting the device 20 to execute its function to the device access control unit 40.” And [0042], “an execution time length Td, which correspond to identification information indentifying a function currently executed by the device 20”)
5determining a remaining demand time according to the target time and the elapsed time by the processor; ([0043], “The estimation unit 42 determines the remaining time Td-t until the completion of an execution of the function of the device 20 by subtracting the elapsed time t from the execution time length Td”)
obtaining a time-to-empty of the battery device by the processor; and ([0025], “the detection unit 41 measures the amount of power stored in the electric storage unit 12 as the first amount of energy” and [0038], “a fifth amount of energy that is the amount of energy required in the entire system 100 from the first time point until the completion of the execution of a requested function of the device 20, compares a first 
comparing the remaining demand time with the time-to-empty of the battery device by the processor, and providing a visual notification and a user behavior suggestion message according to a 10comparison result by the processor, wherein the user behavior suggestion message comprises at least one power saving operation. (Figs. 5 and 6, [0042], “a fifth amount of energy that is the amount of energy required in the entire system 100 from the first time point until the completion of the execution of a requested function of the device 20, compares a first amount of energy at the first time point with the fifth amount of energy, and performs a control according to the comparison result. … The estimation unit 42 determines the remaining time Td-t until the completion of an execution of the function of the device 20 by subtracting the elapsed time t from the execution time length Td read from the first memory unit 50, and reads an amount of energy corresponding to the determined remaining time from the table corresponding to the relevant device 20. … a calculation equation for determining the remaining amount of energy Edr required for an execution of a function of the device 20 with respect to the remaining time until the completion of the execution of the function of the device 20 may be stored in a memory. In this configuration, the estimation unit 42 may determine the amount of energy Edr corresponding to the remaining time Td-t until the completion of an execution of a function of the device 20, by using the calculation equation read from the memory.”, [0045-46], “The issuing unit 43 compares the first amount of energy Ec2 notified from the detection unit 41 and the fifth amount of energy E5(=Pm.times.(Td-t)+Edr) notified from the estimation unit 42, 
Kimura teaches comparing the times and reducing power when appropriate. Kimura also determines potential power saving options but does not make a recommendation to the user for a behavior change. Tsirkin teaches
providing a visual notification and a user behavior suggestion message according to a 10comparison result by the processor, wherein the user behavior suggestion message comprises at least one power saving operation. ([0011], “the cell phone may notify the user that the battery charge has fallen … and recommend charging the device or to enable a power saving mode.”)
Tsirkin and Kimura are analogous art. Tsirkin is cited to teach a similar concept of power savings in an electronic device.  Based on Tsirkin, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kimura to make a recommendation to the user to increase power savings in the device to be able to complete the user’s desired task.  Furthermore, giving the user the option to select the power savings mode improves on Kimura by being able to provide user satisfaction while preventing the device from shutting down before the task is completed. To one of ordinary skill in the art before the effective filing data of the invention it would have been 
Regarding claim 2, Tsirkin teaches wherein after comparing the remaining demand time with the time-to-empty of the battery device, and providing the visual notification and the user behavior suggestion message according to the comparison result, the 15power management method further comprises: detecting that the at least one power saving operation is performed, wherein the time-to-empty increases in response to that the at least one power saving operation is performed. ([0042], “the power manager 112 determines whether at least one option combination selected from the allowable power reduction options would increase the remaining battery life of the battery 130 to be at least equal to the active target time (block 240).”)
Regarding claim 4, Kimura teaches wherein an operation of lowering -16-File: 096456usf the power consumption of the hardware device of the electronic apparatus comprises: lowering an operating frequency of a processor or a graphics processor or reducing a charge current provided to an external device. ([0046], “when it is determined that the first amount of energy Ec2 is smaller than the fifth amount of energy E5 (No in step S13), the issuing unit 43 performs a control for reducing the power consumption of the system 100 while causing the device 20 to continuously execute the function (step S14). For example, the issuing unit 43 may perform a control for suppressing the power consumption of the CPU. As an example, the issuing unit 43 may reduce the process speed of the CPU by using DVFS or the like.”)
Regarding claim 8, Kimura teaches wherein the time-to-empty of the battery device is determined according to an average discharge current value of the battery 
Regarding claim 10, Kimura teaches wherein the at least one power saving operation comprises closing an idle application, lowering a display brightness of a display, lowering a volume of a speaker, turning off a communication function or removing an external storage device. ([0046], “the issuing unit 43 may perform a control for stopping the power supply to the device 20 to which the power supply can be stopped (for example, liquid crystal back light and the like)”)

As to claims 11-12, 14, 18, and 20, Kimura and Tsirkin teach these claims according to the reasoning provided in claims 1-2, 4, 8, and 10.

Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura and Tsirkin as applied to claims 1 and 11 respectively above, and further in view of Wang et al. (US 10884475)
Regarding claim 3, Wang teaches wherein after comparing the remaining demand time with the time-to-empty of the battery device, and providing the visual 20notification and the user behavior suggestion message according to the comparison 916, in response to determining that t.sub.app is larger than t.sub.rem, power management operations are performed on the device. For example, processor 202 may instruct power management module 216 to perform one or more power management operations on device 200. These power management operations may include throttling the performance of or disabling operations being performed by or applications running on device 200 including dimming the brightness of display component 206, disabling WiFi and GPS functions, reducing a volume at which sound is output by speakers of device 200, and reducing operating frequencies of processor 202 and GPU 222 with power management module 216 in order to reduce the real-time power usage of device 200 and thereby increase remaining device run-time t.sub.rem”) 
Wang, Kimura and Tsirkin are analogous art. Wang is cited to teach a similar controlling power in an electronic device.  Based on Wang, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kimura and Tsirkin to send a message to reduce power consumption to allow a task to finish.  Furthermore, being able to inform the user of the need to reduce power consumption improves on Kimura and Tsirkin by being able to have the user intervene to reduce the power consumption in an electronic device so as to complete a task. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this 
Regarding claim 5, Wang teaches wherein comparing the remaining 5demand time with the time-to-empty of the battery device, and providing the visual notification and the user behavior suggestion message according to the comparison result comprises: 
determining whether the time-to-empty of the battery device is greater than or equal to the remaining demand time; (Figs 9 (914))
controlling the visual notification to be presented in a first visual state and not providing the 10user behavior suggestion message if the time-to-empty of the battery device is greater than or equal to the remaining demand time; and (Fig. 9 (918))
controlling the visual notification to be presented in a second visual state or a third visual state and providing the user behavior suggestion message if the time-to-empty of the battery device is less than the remaining demand time. (Fig. 9 (916), Fig 10 (1008 and 1010), col. 21-22, “By alerting the user in this way, the user may be given the opportunity to take corrective action such as reducing power usage themselves or by charging battery 214 of device 200.”)
Wang, Kimura and Tsirkin are analogous art. Wang is cited to teach a similar controlling power in an electronic device.  Based on Wang, it would have been obvious .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura and Tsirkin as applied to claims 1 and 11 respectively above, and further in view of Li et al. (US 20190086955).
Regarding claim 9, Kimura and Tsirkin teach a notification but do not teach the notification is based on the backlight of the keyboard. Li teaches wherein an operation of providing 10the visual notification comprises controlling a keyboard backlight to emit light. ([0098], “a device can include an indicator light that indicates that the device is in a wireless keyboard mode. In such an example, the indicator light may optionally be a backlight of one or more keys of a keyboard of the device. For example, the keyboard  control lighting of the keyboard based at least in part on power level of a battery operatively coupled to the keyboard. In such an example, the color may change and/or intensity may change in a manner that depends on power level of a battery or batteries.”)
Li is cited to teach a similar concept of operation of an electronic device.  Li teaches the concept of using the keyboard back light to indication power issues for the computer via different colors. Kimura and Tsirkin teach notifying the user when power saving modes are required need to be initiated to complete a task (like watching a video). Based on Li and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kimura and Tsirkin to use a keyboard backlight color as a way to notify the user of an issue. 
As to claim 19, Kimura, Tsirkin, and Li teach this claim according to the reasoning provided in claim 9.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference 
Applicant's arguments filed 11/30/2021 regarding the U.S.C. 101 rejection have been fully considered but they are not persuasive. The Applicant’s representative argues two points: by using a processor the abstract ideas cannot be categorized as mental processes and that the processor is used to solve a “problem” (i.e. integrated into a practical application). The Examiner respectfully disagrees.  

Regarding being integrated into a practical application, the MPEP states there are two steps to this process “(1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application (See MPEP 2106.04(d)(II)). The above 101 rejection has done this analysis. Aside from the abstract ideas the claim recites an input device, a battery, a storage device and a processor in an electronic device for gathering data about usage time of a computer, displaying the analysis of the results for the computer. These components to not amount to significantly more as they are found in a general purpose computer. These components do not improve the functioning of the computer because the abstract ideas do not result in any changes to the computer system. Only a message is displayed, suggesting a change to the operation to the computer as in MPEP 2106.05(a)(II)(iii). Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        February 24, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187